UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2140



ROBERT P. ROSELLI,

                                              Plaintiff - Appellant,

          versus


THE UNITED STATES DEPARTMENT OF EDUCATION;
DIANE SPADONI, Regional Director, Chicago Ser-
vice Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-504-3)


Submitted:   December 19, 2001            Decided:   January 11, 2002


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert P. Roselli, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert P. Roselli appealed from the district court’s order

denying his motion for a preliminary injunction.    The Government

subsequently informed the district court that it had voluntarily

provided to Roselli “the relief he sought.”     The district court

thereupon dismissed Roselli’s suit as moot.    Because there is no

longer a case or controversy, we likewise dismiss the appeal as

moot.   See Toms v. Allied Bond & Collection Agency, Inc., 179 F.3d
103, 105 (4th Cir. 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2